Case 8:19-cr-00228-PWG Document 79 Filed 08/10/20 Page 1 of 6

AOW

TPW/RKH: USAO 2018R00236

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA m
*
v. * CRIMINAL NO. PWG-19-228
*
SEUN BANJO OJEDOKUN, m (Conspiracy to Commit Money
x Laundering, 18 U.S.C. § 1956(h);
Defendant * Forfeiture, 18 U.S.C. § 982(a)(1),
* 21 U.S.C. § 853(p), 28 U.S.C. § 2461(c))
kkkkkkk

SUPERSEDING INDICTMENT

COUNT ONE x
(Conspiracy to Commit Money Laundering) =e

The Grand Jury for the District of Maryland charges that: ? a

Introduction

ceil od Ol Sy one

At times relevant to this Superseding Indictment:

I. Defendant SEUN BANJO OJEDOKUN (“OJEDOKUN”) was a citizen and

resident of Nigeria.

2: Mukhtar Danjuma Haruna, a/k/a “Mukky,” was a citizen and resident of
Nigeria.
3. Gbenga Benson Ogundele (“Ogundele”) was a resident of Laurel, Maryland,

and the owner, general manager, and member manager of Friendly Auto Sales and G.O. Benson

Group LLC.

4. “Drop Accounts” were bank accounts opened or controlled by the conspirators

that were used to receive money from victims. Wells Fargo account x4126 (“WF x4126”) in the
Case 8:19-cr-00228-PWG Document 79 Filed 08/10/20 Page 2 of 6

name of G.O. Benson Group LLC., opened by Ogundele on or about December 30, 2012. was
one such Drop Account.

5. In internet-based romance scams, criminals searched online dating websites,
including (among others) Match.com, eHarmony.com, and ChristianMingle.com, to initiate
romantic relationships with elderly female and male individuals, for the purpose of obtaining
money through fraud. Criminals typically used phone conversations, emails, internet chat
messenger services, and text messages to form romantic relationships with victims. Criminals
then used a number of false stories and promises to convince victims to deliver money to the
members of the conspiracy to pay for, among other things, fake hospital bills, fake plane trips to
visit victims, and fake problems with overseas businesses. Criminals caused the victims to
deposit, wire, or transfer money to the Drop Accounts.

6. Criminals involved in internet-based romance scams often were involved in other
types of fraud, including fraudulent employment scams, fraudulent income tax refunds,
international lottery scams, counterfeit check scams, account takeovers (including unauthorized
wire transfers), and business email compromises.

fe Criminals transmitted and used images of financial transactions, including bank
deposit receipts and wire transfer forms, as proof that a deposit of fraud money had been made
by a victim.

8. Criminals involved in the scams referenced above sometimes transferred, used,

possessed, and altered victim identity information and documentation.
Case 8:19-cr-00228-PWG Document 79 Filed 08/10/20 Page 3 of 6

The Conspiracy

9. Between in or about 2013 and March 2015, in the District of Maryland and
elsewhere, the defendant,
SEUN BANJO OJEDOKUN,
did knowingly combine, conspire, confederate, and agree with Mukhtar Danjuma Haruna,
Gbenga Benson Ogundele, and others known and unknown to the Grand Jury, to commit an
offense against the United States, in violation of 18 U.S.C. § 1956, to wit:

a. to knowingly conduct and attempt to conduct a financial transaction
affecting interstate and foreign commerce, which involved the proceeds of a specified unlawful
activity, to wit, wire fraud in violation of 18 U.S.C. § 1343, with the intent to promote the
carrying on of such specified unlawful activity, and that while conducting and attempting to
conduct such financial transaction knowing that the property involved in the financial transaction
represented the proceeds of some form of unlawful activity, in violation of 18 U.S.C.

§ 1956(a)(1)(A)(i); and

b. to knowingly conduct and attempt to conduct a financial transaction
affecting interstate and foreign commerce, which involved the proceeds of a specified unlawful
activity, to wit, wire fraud, in violation of 18 U.S.C. § 1343, knowing that the transaction was
designed in whole and in part to conceal and disguise the nature, location, source, ownership,
and control of the proceeds of specified unlawful activity, in violation of 18 U.S.C.

§ 1956(a)(1)(B)(i).
Case 8:19-cr-00228-PWG Document 79 Filed 08/10/20 Page 4 of 6

Manner and Means

It was part of the conspiracy and scheme to defraud that:

10. OJEDOKUN’s co-conspirators opened and/or managed the Drop Accounts in
order to receive millions of dollars into those accounts from victims of fraud schemes.

11. OJEDOKUN’s co-conspirators caused victims of fraud schemes to use the wires
to transfer money to the Drop Accounts.

12. OJEDOKUN’s co-conspirators caused victims of fraud schemes to deposit
money directly into the Drop Accounts.

13. OJEDOKUN and his co-conspirators sent and received e-mail communications
with evidence of the deposits victims made into the Drop Accounts.

14. OJEDOKUN’s co-conspirators disbursed the money received from victims into
the Drop Accounts, all to promote wire fraud and other criminal conduct, and to hide true

ownership and disguise the nature, source, and control of those assets.

18 U.S.C. § 1956(h)
Case 8:19-cr-00228-PWG Document 79 Filed 08/10/20 Page 5 of 6

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

l. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is given to the
defendant that the United States will seek forfeiture as part of any sentence in accordance with
18 U.S.C. § 982(a)(1), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), as a result of the
defendant’s conviction under Count One of the Superseding Indictment.

Money Laundering Forfeiture
2 Upon conviction of the offense charged in Count One of this Superseding
Indictment, the defendant,
SEUN BANJO OJEDOKUN,
shall forfeit to the United States, pursuant to 18 U.S.C. 982(a)(1), any property, real or personal,
involved in such offense, and any property traceable to such property.
Substitute Assets
3. If, as a result of any act or omission of any defendant, any of the property

described above as being subject to forfeiture,

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;
c, has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided

without difficulty,

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C.
Case 8:19-cr-00228-PWG Document 79 Filed 08/10/20 Page 6 of 6

§ 2461(c), to seek forfeiture of any other property of the defendant up to the value of the

forfeitable property.

18 U.S.C. § 981(a)(1)(C)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

 

 

Robert K. Hur
United States Attorney
A TRUE BILL:
SIGNATURE REDACTED ¢
Date: fo / 2°28
Foreperson
